DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 05/31/2022. Claims 1, 4-9, 11, 14-19, 21, 24-29, and 31 have been amended. Claims 2-3, 12-13, 22-23 have been cancelled and claims 32-34 have been newly added. Accordingly, claims 1, 4-11, 14-21, 24-34 are pending.
	
Response to Arguments
Applicant’s arguments, see page 14, filed 05/31/2022, with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-30 has been withdrawn. 
Applicant’s arguments, see page 14, filed 05/31/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claims  5, 15, and 25 has been withdrawn. 
Applicant’s arguments, see page 15, filed 05/31/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-31 has been withdrawn. 
Applicant’s arguments, see page 15, filed 05/31/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 3-7, 13-17, and 23-27 has been withdrawn. 
Applicant' s arguments, see applicant’s arguments/remarks page 15, filed 05/31/2022, with respect to the rejection(s) of claim(s)1, 2, 8-12, 18-22, and 28-31 under 35 U.S.C. 103 as being unpatentable over Chen and Young have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Sha Dan CN110118565A (henceforth Dan) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9, 19, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 9, 19, and 29 recite “wherein the magnetic-measurement device is one or more of a mobile phone, an automotive navigation system, a marine navigation system, an aerial navigation system, a drone, a robot, or a forklift”. The added limitation, “a forklift” appears to be silent in the specifications filed 10/05/2021. The specifications does not describe a magnetic-measurement device being a forklift. Therefore, the claims contain subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 14-21, 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 recite “at least in part on the status of the GNSS signal and status of the network connection” while lines 5-6 recite “a status of a global navigation satellite system (GNSS) signal and status of a network connection”. It is not clear to the examiner if the status of the network connection as recited in lines 9-10 refers to the same status of the network connection as recited in lines 5-6. The examiner recommends changing lines 5-6 to “a status of a global navigation satellite system (GNSS) signal and a status of a network connection” and changing lines 9-10 to  “at least in part on the status of the GNSS signal and the status of the network connection”. Appropriate correction is required. The same rational applies to claims 11, 21, and 31.
Claim 1 line 13 recites “in accordance with regular mode” while line 10 recites “wherein the operational mode is regular mode.” It is unclear if the regular mode as recited in line 13 refers to the same regular mode as recited in line 10. The examiner recommends changing line 13 to “in accordance with the regular mode”. The same rational applies to claim 5 (“in accordance with the GNSS-denied mode”), claim 6 (“in accordance with the network-denied mode), claim 7 (“in accordance with the blind mode). Furthermore, the same rational applies to claims 11, 15, 16, 17, 21, 25, 26, 27, and 31. 
Claims 4-10, 14-20, 24-30, and 32-34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim and for failing to cure the deficiencies as cited above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 18-19, 21, 28-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over XIYUAN CHEN CN101867868A (henceforth Chen) in view of Sha Dan CN110118565A (henceforth Dan)

Regarding claims 1, 11, 21, and 31,
Chen discloses:
A method comprising: collecting, by a magnetic-measurement device, magnetic measurements in accordance with a position and trajectory of the magnetic-measurement device; (See Page 2, lines 31-36, “Geomagnetic field acquisition unit, used to collect the geomagnetic intensity of the carrier's location along the three directions of east-north-sky; Global geomagnetic database. The database contains geomagnetic information at any latitude and longitude in the world. The geomagnetic compass navigation module determines the carrier's heading based on the geomagnetic field intensity data collected by the geomagnetic acquisition unit, the latitude and longitude of the carrier, and the global geomagnetic database.”)
Determining a status of a global navigation satellite system (GNSS) signal and status of a network connection on the magnetic-measurement device; (See Page 2, lines 2-3, “A GPS navigation module, configured to receive a GPS signal and analyze the GPS signal to generate GPS navigation data;” and Page 2, lines 5-6, “The CDMA mobile phone network navigation module performs positioning based on the arrival time difference (TDOA) of the CDMA mobile phone network pilot signal;” The signal status of the satellite system (i.e. GPS) and the network connection status of the device is accessed.)
 determining an operational mode for the magnetic-measurement device based at least in part on the status of the GNSS signal and status of the network connection; wherein the operational mode is regular mode, GNSS-denied mode, network-denied mode, or blind mode; 
(See Page 2, lines 12-14, “A navigation computer is used to receive the navigation data of the above four navigation modules, and perform combined navigation and positioning through federal Kalman filtering according to the signal strength of the GPS navigation module and the CDMA mobile phone network navigation module.” Since the operation is done according to the signal strength of the GPS module and the signal strength of the phone network, then the operational mode is determined to be a regular mode.)
and performing navigation or localization operations using the GNSS signal.
(See Page 2, lines 12-14 “perform combined navigation and positioning through federal Kalman filtering according to the signal strength of the GPS navigation module and the CDMA mobile phone network navigation module.)

Chen does not specifically state when the magnetic-measurement device has a reliable GNSS signal and a reliable network connection, in accordance with regular mode: transmitting one or more of the magnetic measurements to a server to update geomagnetic-map data using the network connection;  
	However, Dan teaches:
when the measurement device has a reliable GNSS signal and a reliable network connection, in accordance with regular mode: transmitting one or more of the measurements to a server to update map data using the network connection; and performing navigation or localization operations using the GNSS signal.
 (See Page 2, lines 1-12, “When navigating along the navigation route, it is determined in real time whether the current travel real-time route exists in the navigation map data;  Obtaining map data of the real-time route if the real-time route currently traveling does not exist in the navigation map data; Saving the map data of the real-time route to the navigation map data, and updating the edit navigation map data online to form a custom navigation route that can be used for automatic planning when the next navigation is performed, so that the user will Define a navigation route prompt to the user.  The method further includes: Determine whether it is in the network connection state; When it is determined that the network connection state is in progress, the map data of the real-time route is saved to the navigation map data and uploaded online and edited, and then uploaded to the cloud server for use by other navigation devices for updating.” Furthermore, the map data of the real-time route (i.e. the travel route) is intuitively based on a GPS signal. See Page 1, lines 9-11, “The satellite signal received by the GPS is accurately located, and the information such as the travel route, position, speed, and altitude of the vehicle can be known.” Localization of the smartphone is required for acquiring real-time data of the current travel route of the vehicle (i.e. a reliable GNSS signal.) The measurements are transmitted to a sever to update map data using the network connection when the device has a reliable GPS and network connection. Furthermore, the smartphone performing navigation along the navigation route implies that localization is performed, such that the vehicle is navigated along the route.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Dan to include when the magnetic-measurement device has a reliable GNSS signal and a reliable network connection, in accordance with regular mode: transmitting one or more of the magnetic measurements to a server to update geomagnetic-map data using the network connection; and performing navigation or localization operations using the GNSS signal since map data for new road development is not updated in real-time, which can causes “great trouble to the user” when navigating a road (See Page 1, lines 25-31). Therefore, updating geomagnetic-data using the network connection when the magnetic-measurement device has a reliable GNSS signal and a reliable network connection would create a more robust system since it would update the map data in real-time, which would be beneficial to users that are using an old map. This would improve and create a more robust navigation system.

Regarding claims 8, 18, and 28,
Chen discloses:
wherein the magnetic-measurement device comprises: a processing system; (Page 6, line 12, “processing GPS signals,”)
 a magnetic sensor system; (See Page 2, lines 31-36, “Geomagnetic field acquisition unit”)
and a memory operable to store a magnetic navigation application, geomagnetic map information, and user interface (UI) map information.
(See Page 5, lines 23-25, “Satellite navigation data, CDMA mobile phone network positioning data, and geomagnetic compass azimuth data are used for combined navigation, and navigation prompts are given to users through a display module,”)

Regarding claims 9, 19, and 29,
Chen discloses:
wherein the magnetic-measurement device is one or more of a mobile phone, an automotive navigation system, a marine navigation system, an aerial navigation system, a drone, a robot, or a forklift
(See Page 1, lines 30-33, “To solve this problem, the specific location can be determined through the CDMA mobile phone network navigation system and inertial navigation system. For example, when a car enters an indoor parking lot from a GPS signal area, it enters a GPS signal blind area due to the blockage of the building.”)

Regarding claims 32, 33, and 34,
Chen does not specifically state wherein results of the navigation or localization operations are transmitted with the magnetic measurements to the server to update geo-magnetic- map data using the network connection.
However, Dan teaches:
wherein results of the navigation or localization operations are transmitted with the measurements to the server to update map data using the network connection.
(See Page 2, lines 1-12, “When it is determined that the network connection state is in progress, the map data of the real-time route is saved to the navigation map data and uploaded online and edited”. Since the map data of the real-time route is saved and uploaded online to the server, then the results of the localization operations (i.e. the saved real-time route) are transmitted to the server using the network connection.) “The same motivation from claim 1 applies”.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dan further in view of Kim Dae Young KR20180072914A (henceforth Young)

Regarding claim 10, 20, and 30,
Chen and Dan discloses the limitations as recited in claims 1, 11, and 21.
Chen does not specifically state wherein the server is a mapping server or a regional server. However, Young teaches:
wherein the server is a mapping server or a regional server
(See Para. 0033, “As shown in FIG. 1A, the land surface radar surveying system according to the present invention includes a VRS (Virtual Reference Station) surveying system 300 and a first mobile device 400 for receiving VRS correction data,” and Para. 0036, “VRS-GPS system provides precise location information compared to general GPS location information system.” And Para.0038, “a mobile device receiving a correction signal from the VRS server.” The server is a mapping server since it provides precise location information.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Young to include the server is a mapping server or a regional server since it provides more precise location information compared to general GPS location information systems. (Para. 0036, Young). Furthermore, in Para. 0037 of Young, “Unlike RTK surveying system, it does not require a separate base installation and can be serviced anywhere in the service network. Therefore, there is an advantage of saving the working time and the working personnel.”

Allowable Subject Matter
Claims 4-7, 14-17, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The limitation of claims 4, 14, and 24: downloading an updated geomagnetic map to the magnetic- measurement device; Active 97260447.1.DOCXAttorney Docket No.Patent Application No. 088263.011817/494,483 Page 4 of 16navigating using the GNSS signal, inertial navigation system (INS) measurements, and the updated geomagnetic map; comparing navigation results from the GNSS signal, the INS measurements, and the updated geomagnetic map; and transmitting the navigation results or the comparison to the server to update the geomagnetic-map data. (This limitation requires downloading an updated geomagnetic map to the magnetic- measurement device,=     navigating using the GNSS signal, inertial navigation system (INS) measurements, and the updated geomagnetic map. The limitation further includes comparing navigation results from the GNSS signal, the INS measurements, and the updated geomagnetic map; and transmitting the navigation results or the comparison to the server to update the geomagnetic-map data. In combination with the other elements in the independent claims, this limitation is not anticipated nor made obvious by the prior art on record.)
The limitation of claims 5, 15, and 25: when the magnetic-measurement device has an unreliable GNSS signal and a reliable network connection, in accordance with GNSS-denied mode:  transmitting one or more of the magnetic measurements to the server to update geomagnetic-map data; and performing the navigation or localization operations using an inertial navigation system (INS). (This limitation requires transmitting one or more of the magnetic measurements to the server to update geomagnetic-map data and performing the navigation or localization operations using an inertial navigation system when the magnetic-measurement device has an unreliable GNSS signal and a reliable network connection, in accordance with GNSS-denied mode.  In combination with the other elements in the independent claims, this limitation is not anticipated nor made obvious by the prior art on record.)
The limitation of claims 6, 16, and 26: when the magnetic-measurement device has a reliable GNSS signal and an unreliable network connection, in accordance with network-denied mode: storing one or more of the magnetic measurements in a memory of the magnetic-measurement device for later transmission to the server; and performing the navigation or localization operations using the GNSS signal. (This limitation requires storing one or more of the magnetic measurements in a memory of the magnetic-measurement device for later transmission to the server and performing the navigation or localization operations using the GNSS signal when the magnetic measurement device has a reliable GNSS signal and an unreliable network connection, in accordance with the network-denied mode. In combination with the other elements in the independent claims, this limitation is not anticipated nor made obvious by the prior art on record.)
The limitation of claims 7, 17, and 27: when the magnetic-measurement device has an unreliable GNSS signal and an unreliable network connection, in accordance with blind mode: storing one or more of the magnetic measurements in a memory of the magnetic-measurement device for later transmission to the server; and performing the navigation or localization operations using one or more of an inertial navigation system (INS). (This limitation requires storing one or more of the magnetic measurements in a memory of the magnetic-measurement device for later transmission to the server; and performing the navigation or localization operations using one or more of an inertial navigation system when the magnetic measurement device has an unreliable GNSS signal and an unreliable network connection, in accordance with blind mode. In combination with the other elements in the independent claims, this limitation is not anticipated nor made obvious by the prior art on record.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maurer et al. US20160349063A1 discloses a request for navigation directions for travelling from a source location to a destination location is received. Using data that was stored in a memory of a computing device prior to the request, first navigation directions for travelling from the source location to the destination location are generated, and a request for navigation directions for travelling from the source location to the destination location is transmitted to an online server. After second navigation directions for travelling from the source to the destination are received, it is determined whether a difference between the first navigation directions and the second navigation directions exceeds a threshold level. When the difference between the first navigation directions and the second directions route does not exceed the threshold level, the second navigation directions are merged into the first navigation directions. (Abstract)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669